Citation Nr: 9922127	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to October 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
June 1997 that denied the claimed benefits.


FINDINGS OF FACT

1.  The veteran has produced satisfactory, credible evidence 
of hearing problems during combat service that is consistent 
with the circumstances, conditions, and hardships of such 
service.

2.  The record does not contain any evidence which clearly 
and convincingly shows that the veteran's hearing loss was 
not incurred during service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss which was incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his hearing 
was assessed as 20/20 in the left and right ears on the 
report of his enlistment examination in November 1942.  
Another examination report dated in June 1943 noted the 
veteran's hearing to be 15/15 in the left and right ears.  
The report of the veteran's separation examination dated in 
October 1945 noted his hearing to be 15/15 whispered voice in 
the left and right ears.

After service, a private audiological examination report 
dated in December 1992 noted speech discrimination scores of 
84 percent in the left ear and 72 percent in the right ear.  
Records indicate that the veteran was fitted for hearing 
aids.  

Another private audiological examination in December 1996 
resulted in the following audiometric data:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
60
85
80
LEFT
20
15
35
70
70

Speech discrimination scores associated with the December 
1996 examination were listed as 74 percent in the left ear 
and 40 percent in the right ear.  The December 1992 and 
December 1996 examination reports do not specify what type of 
test was used in measuring the veteran's speech 
discrimination.  Records show that the veteran again 
purchased hearing aids in January 1997.

Letters from the veteran, including a letter received in 
January 1997, state that the veteran was exposed to loud 
noises during combat service in World War II, and that he had 
pain in his ears.  The veteran also stated that his hearing 
loss developed after service, and has caused problems in his 
personal life and employment.  Records submitted by the 
veteran show that he received several medals for combat 
service in World War II.

A VA examination report dated in May 1997 included the 
veteran's reported history of noise exposure during combat in 
World War II, and the veteran's belief that his hearing had 
become progressively worse since his discharge from service.  
An examination of the ears revealed no evidence of active ear 
disease or any infectious disease of the middle or inner ear.  
A diagnosis by history was of sensorineural hearing loss, 
which the examiner stated was probably noise induced and 
service connected.

An audiological evaluation in May 1997 found pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
65
80
85
LEFT
15
10
55
65
80

The examiner stated that these results indicated a bilateral 
moderate to moderately severe sensorineural hearing loss, 
with the right ear worse than the left.  Speech reception 
threshold testing was described as 20 decibels bilaterally 
with poor discrimination in the right ear and fair/poor in 
the left ear. 

A newspaper article about the veteran, dated in October 1997, 
described some of the veteran's combat experiences, as well 
as his hearing loss problems since his separation from 
service.

Analysis

Initially, the Board finds that the veteran's claim of 
service connection is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record does not indicate that there are other 
records available which might pertain to the issue on appeal.  
No further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  That an injury or disease occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A determination of service connection will be analyzed 
differently if the alleged injury or disease was incurred by 
a veteran with combat service.  Under 38 U.S.C.A. § 1154 (b), 
in the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any injury or disease alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such an injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1)  
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in the veteran's combat service; 2)  If the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, then a factual 
presumption arises that the alleged injury or disease is 
service connected; and 3)  Once a presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, 82 F.3d at 393. 

The Board notes that the veteran's complete service medical 
records are unavailable and are presumed destroyed in a 1973 
fire at the NPRC, according to information received from the 
NPRC in February 1997.  Where service medical records are 
missing, VA's duty to assist the veteran, to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993); citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the veteran has submitted evidence of a medical 
diagnosis of a current disability.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
VA audiological examination in May 1997 showed the veteran's 
auditory thresholds in the right and left ears at 2000, 3000, 
and 4000 Hertz were all above the thresholds necessary for a 
hearing disability under § 3.385.  Therefore, the veteran 
does have a disability due to impaired hearing under 38 
C.F.R. § 3.385 (1998). 

The veteran has offered his own testimony to show that his 
hearing loss results from the incurrence or aggravation of an 
in-service injury or disease.  The veteran has stated that he 
was exposed to acoustic trauma several times during combat 
conditions, which caused pain in his ears.  Records of medals 
awarded to the veteran for his service during World War II 
attest to his combat service.  The veteran is entitled to the 
liberalized mode of proof under Collette for showing an in-
service injury, and the Board finds that the veteran's 
statements are credible evidence that he began to have 
problems with his hearing while he was in service, and that 
this is consistent with the circumstances, conditions, or 
hardships of service.

The veteran has also submitted a diagnosis of sensorineural 
hearing loss, contained in the May 1997 VA examination of his 
ears, which states that his hearing loss is probably noise 
induced and related to service.  No clear and convincing 
evidence is contained in the record to rebut the presumption 
that the veteran's hearing loss is service connected.  
Entitlement to service connection is therefore established.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

